PER CURIAM:
El 12 de abril de 1984 le dimos instrucciones al Procurador General para que investigara cómo advinieron y cómo cesaron de su representación legal los Lies. Sixto Pa-bón García y Ramiro Rodríguez en el caso de Evangelio Reyes v. Simona González (Civil Núm. CS-82-2041). Posterior al examen de su informe le instruimos que presentara la querella e incluyera los cargos correspondientes contra el licenciado Pabón García. El Procurador presentó ante este Tribunal una querella que incluía dos cargos contra el Lie. Sixto Pabón García. En cuanto al Lie. Ramiro Rodríguez, el Procurador no hizo señalamiento ni presentó cargo alguno. Los cargos contra el Lie. Sixto Pabón García son los siguientes:
Cargo I
El Licenciado Sixto Pabón García incurrió en conducta im-propia y faltó a su deber profesional en el desempeño de la representación legal de la Señora Doña Simona González Alicea. El querellado soslayó su deber de mantener a ésta in-formada de la moción solicitando rebaja de pensión alimen-ticia y de la estipulación acordada en el caso de Evangelio Reyes Rivera v. Simona González Alicea, Civil Número CS-82-2041.
Cargo II
El Licenciado Sixto Pabón García incurrió en conducta al-tamente lesiva a los mejores intereses de su cliente al propi-ciar una estipulación mucho más beneficiosa al demandante que a su cliente, así como al convenir en que sus honorarios fueran pagados por la otra parte.
Oportunamente nombramos un Comisionado Especial para oír y recibir la prueba sobre el asunto ante nos. (1) Dicho Comisionado luego de celebrar vista y analizar la prueba testi-fical y documental nos rindió su informe.
*7251 — 1
El Comisionado Especial en forma detallada relata en qué consistió la participación de ambos abogados en el caso de referencia. De dicho informe, surgen los siguientes hechos:
En el 1982 doña Simona González Alicea, fue representada por el Lie. Sixto Pabón García en un pleito de divorcio, ante el Tribunal Superior, Sala de Guayama. Luego de dictada la sen-tencia de divorcio, don Evangelio Reyes presentó una Moción de Rebaja de Pensión Alimenticia y División de Bienes Ganan-ciales por conducto del Lie. Cirilo Tirado Delgado. Dicha mo-ción fue notificada al licenciado Pabón García, abogado de récord de la señora González. La vista de dicha moción fue señalada para el 17 de noviembre de 1983.
El Comisionado Especial, aunque determinó que había con-troversia en cuanto a la hora en que a la señora González se le notificó de la vista de 17 de noviembre de 1983, sostuvo sin embargo que un mensajero del licenciado Pabón visitó a la señora González el 17 de noviembre de 1983 en horas de la mañana y le notificó que tenía que estar a la 1:30 de la tarde en el tribunal. La señora González llegó al tribunal antes de que llamaran el caso y se entrevistó con el licenciado Tirado Delgado, abogado de su ex esposo. Durante la audiencia cele-brada ante el Comisionado la señora González inicialmente negó haber hablado con el licenciado Tirado pero finalmente admitió que sí le había hablado.
El día de la vista los abogados de las partes llegaron a una estipulación la cual sometieron al tribunal. El licenciado Pa-bón le informó a la señora González en qué consistía la estipu-lación y ésta no presentó ninguna objeción. El juez de instan-cia (2) se negó a aceptar la estipulación salvo que el ex esposo de la señora González renunciara a favor de sus hijos de la *726participación que le correspondía en un inmueble de la socie-dad legal de gananciales.
Las partes se reunieron nuevamente y aceptaron la reco-mendación hecha por el magistrado. Cuando todas las partes estaban presentes, el licenciado Tirado expresó para el récord los términos de la estipulación y la señora González no objetó los mismos, ni expresó que el Lie. Sixto Pabón fuera su abo-gado. Finalmente el tribunal le impartió su aprobación a dicha estipulación.
Los términos de la estipulación fueron los siguientes:
a. De las propiedades inmuebles adquiridas durante el ■matrimonio, la casa residencia de dos plantas en la Urb. Mariani de Patillas [,] Puerto Rico, correspondería a la se-ñora González. La mitad del valor de dicha residencia co-rrespondiente a su ex esposo, sería cedida a los hijos habi-dos en el matrimonio en consideración a pensiones alimenti-cias atrasadas por éste último.
b. La finca con una casa en el barrio Mamey se le cedería a su esposo.
c. La pensión alimenticia fijada anteriormente sería redu-cida a $50 mensuales más los $200 que la señora González recibía de la renta de la segunda planta de la casa en la Urb. Mariani.
•d. Los $3,000 que adeudaba su ex esposo, Sr. Evangelio Reyes de la pensión alimenticia serían condonados.
Esta fue la participación del licenciado Pabón García en el caso de doña Simona González. Dicha participación se exten-dió desde que la señora González se divorció hasta la división de bienes gananciales.
i — I 1 — 1
Luego que el tribunal emitió su resolución con relación a la estipulación acordada por las partes, compareció por primera vez el licenciado Rodríguez.
El 5 de noviembre de 1983 — doce (12) días antes de la vista judicial antes mencionada — el licenciado Rodríguez se *727había reunido con don Evangelio Reyes para llegar a unos acuerdos con éste en relación con la división de bienes ganan-ciales. Al momento de dicha reunión, el licenciado Rodríguez no había presentado moción alguna asumiendo la representa-ción legal de la señora González. El abogado de récord lo se-guía siendo el licenciado Pabón García. En dicha reunión, el señor Reyes le expresó al licenciado Rodríguez que se había señalado una vista judicial y que su abogado era el licenciado Tirado.
Los acuerdos entre el licenciado Rodríguez y el señor Reyes fueron idénticos a los que surgen de la estipulación a la cual el tribunal de instancia le impartió su aprobación y que reseña-mos anteriormente.
Posteriormente, el licenciado Rodríguez se comunicó con el licenciado Tirado para comunicarle los acuerdos a los que ha-bía llegado con don Evangelio Reyes. Mediante carta que el licenciado Rodríguez le enviara al licenciado Tirado éste le informó que él representaba a la Sra. Simona González.
En ningún momento el licenciado Rodríguez le comunicó al licenciado Pabón que la señora González lo había contratado para que la representara. Ante el Comisionado Especial la señora González admitió que ella tampoco le comunicó al li-cenciado Pabón su deseo de que él no continuara represen-tándola por razón de que ella tenía otro abogado.
El día de la vista ante el tribunal de instancia compareció el Lie. Sixto Pabón en representación de la señora González. Nadie le informó al licenciado Pabón que el Lie. Ramiro Rodrí-guez había estado haciendo gestiones en favor de la señora González. El licenciado Tirado atestó que él no se expresó sobre lo acontecido ya que al no ver al licenciado Rodríguez en el tribunal de instancia entendió que el abogado de la señora González lo seguía siendo el licenciado Pabón.
Luego de que el tribunal de instancia emitió su resolución donde acogía la estipulación de las partes, el licenciado Rodrí-guez comparece por primera vez ante dicho tribunal. El 25 de *728noviembre de 1983 —10 días después de aprobada en corte abierta la estipulación— el licenciado Rodríguez presentó una moción donde alegaba que él representaba a la señora Gonzá-lez y solicitaba que se dejara sin efecto la referida, estipula-ción. Dicha moción fue declarada sin lugar por el tribunal de instancia al igual que la solicitud de reconsideración de 9 de diciembre de 1983.
No conforme, el licenciado Rodríguez acudió ante nos me-diante escrito de certiorari y solicitó que dejáramos sin efecto la estipulación por las siguientes razones:
a. Porque la estipulación era más beneficiosa a don Evan-gelio Reyes.
b. Porque el Lie. Sixto Pabón no era el abogado de la se-ñora González y faltó a su deber de abogado y cliente ya que propició una transacción más beneficiosa a la otra parte.
El 29 de marzo de 1984 expresamos “no ha lugar” a la solicitud de certiorari y el 12 de abril de 1984 lo reiteramos al pasar juicio sobre la moción de reconsideración. Fue entonces cuando sometimos el asunto a la consideración del Procurador General para que éste investigara cómo advinieron y cesaron de su representación los abogados Pabón García y Rodríguez Ramos, representantes de la Sra. Simona González.
l — l l — l 1 — 1
Los hechos hasta aquí expuestos no ameritan que se con-tinúe con el procedimiento disciplinario iniciado contra el Lie. Sixto Pabón García. La prueba que tuvo ante sí el Comisio-nado Especial no sostiene los cargos de la querella.
En cuanto al primer cargo el Comisionado Especial deter-minó que se le notificó a la Sra. Simona González que había una vista señalada y que el día de la vista ella estuvo presente en el tribunal y escuchó todos los planteamientos de los aboga-dos y no objetó los mismos.
Respecto al segundo cargo la prueba que tuvo ante sí el Comisionado exculpa al Lie. Sixto Pabón García. Ante la ale-*729gación de que la estipulación desfavorecía a la señora Gonzá-lez, el Comisionado ordenó una tasación de las propiedades y á esos efectos designó como tasador al Ing. Ángel Rodríguez. Del informe de valoración presentado por este ingeniero surge que la propiedad adjudicada a don Evangelio Reyes es un predio de terreno radicado en el Bo. Pollos del municipio de Patillas, Puerto Rico, compuesto por cinco cuerdas de terreno con un valor en el mercado de $9,000 aproximadamente. Surge además que la propiedad adjudicada a la Sra. Simona Gon-zález es un solar con cabida aproximada de 300 metros cua-drados y una estructura de dos plantas, ambas dedicadas a residencia con entradas independientes. La estructura es de hormigón y bloques y tiene un valor en el mercado de $50,000 aproximadamente.
La Sra. Simona González se benefició de la estipulación que el Procurador General expresa que le fue perjudicial.
En su informe el Comisionado señala lo siguiente:
Del testimonio de [doña] Simona González, surge que el principal motivo de su queja contra la estipulación es que ella entiende que no puede vender la casa y ella interesa ven-derla para irse del lugar “por no ver a su ex-esposo con otra mujer que vive por allí”. (T.E., págs. 60-62, 71.) Informe del Comisionado, supra, pág. 8.
Con relación al segundo cargo el Comisionado Especial ha formulado la siguiente expresión:
Respecto al cargo II imputado al querellado debemos señalar que es cierto [, y] está admitido por dicho querellado, que se convino en la transacción que el demandante —Don Evan-gelio— satisfaría $100.00 de honorarios de abogado al que-rellado como abogado de Doña Simona González y que dicho abogado recibió dinero en presencia de dicha señora. Sin embargo, esa es la norma en casos de alimentos y en casos de divorcio en que la mujer carece de recursos. Es m[á]s, está resuelto que los honorarios de abogado son parte de los ali-mentos. Conesa vs. Corte, 72 DPR 68; Valdés v. Tribunal, 67 DPR 310. Informe del Comisionado, supra, pág. 9.
*730El Lie. Sixto Pabón no infringió los Cánones .de Ética. Ante estos hechos la querella presentada contra él debe ser archivada.

Se ordena el archivo de la querella presentada contra el Lie. Sixto Pabón García y se dicta la sentencia correspon-diente.

Los Jueces Asociados Señores Negrón García y Rebollo López concurren sin opinión escrita.

 Lie. Manuel Reyes Serrano, ex Juez Superior.


Hon. José M. Ayala Cadiz.